Citation Nr: 1820380	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for bilateral sensorineural hearing loss, evaluated as 50 percent disabling prior to October 1, 2015 and as 20 percent disabling since October 1, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.   

During the current appeal, the RO decreased the evaluation of the Veteran's bilateral sensorineural hearing loss to 20 percent disabling, effective from October 1, 2015.  As such, the Veteran's bilateral sensorineural hearing loss claim has been characterized as is listed on the title page of this decision.  

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) has been raised by the record in a February 2018 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In February 2018 and March 2018 statements, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an increased rating for bilateral sensorineural hearing loss, evaluated as 50 percent disabling prior to October 1, 2015 and as 20 percent disabling thereafter. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for bilateral sensorineural hearing loss, evaluated as 50 percent disabling prior to October 1, 2015 and as 20 percent disabling thereafter, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

The Veteran submitted a statement dated February 27, 2018 indicating that he wished to withdraw his appeal.  In a March 13, 2018 statement, the Veteran's representative also requested that the Veteran's appeal be withdrawn.  The Board finds that Veteran has withdrawn his appeal regarding the issue of entitlement to an increased rating for bilateral sensorineural hearing loss, evaluated as 50 percent disabling prior to October 1, 2015 and as 20 percent disabling thereafter.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue, and it is dismissed.


ORDER

The claim for entitlement to an increased rating for bilateral sensorineural hearing loss, evaluated as 50 percent disabling prior to October 1, 2015 and as 20 percent disabling since October 1, 2015 is dismissed without prejudice.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


